Judgment and order reversed and new trial granted, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the verdict to the sum of $7,352.08, in which event the judgment, as so modified, and the order are unanimously affirmed, without costs, upon the ground that at all events the amount paid to Graham upon the sales to the French Commission should have been deducted from the amount of those sales in computing plaintiff’s commission. Jenks, P. J., Thomas, Mills, Putnam and Blackmar, JJ., concurred.